DETAILED ACTION
1.	This is a non-final action responsive to communications: The application filed 09/23/2020, which is a reissue application of application number 14/618,015 filed 02/10/ 2015, now U.S. Patent No. 10,091,257 (the “‘257 patent”) issued on 10/ 02/2018.
	Claims 1-34 were initially pending in the application. A preliminary amendment was filed concurrently with the application on 09/23/2020. By way of the preliminary amendment, new claims 35-64 were added, therefore, claims 1-64 are currently pending. 

Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘257 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Declaration
4.	The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175  and MPEP § 1414.
The Examiner notes that the declaration filed with the present reissue application states the following:
“Error in the prosecution of U.S. Patent No. 10,091,257 (the ‘257 patent) prevented Applicant from claiming all that it had a right to claim. By way of example only and not by way of limitation, claim 1 of the ‘257 patent recites “determining an identity of the attendee, the identity of the attendee includes a hierarchical relationship level of the attendee within an organization” which language is not in new claim 35.”

Id.
	The MPEP as part of the content of Reissue oath/declaration states in part, “[I]n identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. (37 CFR 1.175 and MPEP 1414(II.)(B.))
	The Examiner acknowledges that the declaration as submitted1 identify at least one error in the claims by referencing to the specific claim(s) and the specific claim language wherein lies the error however, the declaration does not contain a statement as to how the original patent is wholly or partly inoperative or invalid2.  
	
5.	Claims 1-64 are rejected as being based upon a defective reissue Oath/Declaration under 35 U.S.C. 251. See 37 CFR 1.175.
	The nature of the defect(s) in the oath or declaration is set forth above in this Office action.

Objection to the Amendment
 6.	The amendment filed on 09/23/2020 do not comply with 37 CFR 1.173 (c), which sets forth the manner of making amendment in reissue application. 
	Applicant in his remarks submitted with the amendment states the following as support for the new claim;
“Applicant has added new claims 35-64. 
Support for the new claims can be found throughout the specification, claims and drawings of U.S. Patent No. 10,091,257.”  
Such a statement would be no better than saying “for the support for the new claims, see the specification.”  
Applicant has not provided on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all new claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. (MPEP 1453 (II.), 37 CFR 1.173 (c), and 1453 (V. (D.)) [Emphasis added]
New claims have limitations that are not in the original claims. Additionally, because the new claims are rejected infra under 35 USC 112 first paragraph for adding new matter to the specification, Applicant is requested, in his next communication, to point to the support for each and every limitation in the new claims. 
 

112 sixth Paragraph - Claim Construction
7.	During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01 (II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the claims using the broadest reasonable interpretation.
A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is, when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following an independent review of the claims in view of the specification herein, it is determined that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, it is determined Applicant has not acted as their own lexicographer.
B. Claim Interpretation under 35 U.S.C. §112(6th)

A second exception to the prohibition of reading limitations from the specification into the claims is, when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th) and MPEP §2181 -2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that";

(C)   the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, 6th paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The claim limitation is presumed to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph when it explicitly uses the term "means" or "step" and includes functional language. That presumption is overcome when the limitation further includes the structure necessary to perform the recited function. TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).

It is determined that claims 16-20, 26- 30, and 46-55 contain functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (sixth Paragraph). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph.
	It is determined that claim 16 recite:
Phrase (1): “a processor coupled to the network interface unit, and configured to receive a request from the attendee…; display a graphical user interface…; determine an identity of the attendee…; determine, based on configurations set…; automatically connect…; and display a second prompt… .”
Claims 17-20 and 26-30 adds more functionality to the functions performed by the processor in claim 16 as following: 
Claim 17 recite:
“wherein the processor is further configured to determine that …meeting room.”

Claim 18 recite:
“wherein the processor is configured to automatically open …meeting room.”

Claim 19 recite:
“wherein the processor is configured to receive from the virtual meeting  … room owner.”

Claim 20 recite:
“wherein the processor is configured to receive from the virtual meeting  … meeting room.”
Claim 26 recite:
“wherein the processor is further configured to: instantiate the virtual waiting room with a pool of resources.
Claim 27 recite:
“wherein the processor is further configured to: display to the one or more attendees in the virtual waiting room a message indicating that the virtual meeting room is not yet available.
Claim 28 recite:
“wherein the processor is further configured to: play to the one or more attendees in the virtual waiting room a video program.
Claim 29 recite:
“wherein the processor is further configured to: play to the one or more attendees a list of the attendees in the virtual waiting room.
Claim 30 recite:
“wherein the processor is further configured to: enable audio, video and content sharing interactions … in the virtual meeting room.
With respect to the Phrase (1), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is noted that ‘processor configured to’ is a generic placeholder or nonce term equivalent to ‘means’. The MPEP with respect to the structure of ‘processor’ and/or ‘microprocessor’, microcontroller’ or the like, states in part:


“For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." (Id., MPEP 2181 (I.)(B.)) [Emphasis added]”

	In the present situation, while the ‘processor’ convey a particular structure for the simple specified functions in the MPEP, e.g., ‘receiving’ data, ‘storing’ data, and ‘processing’ data, however, to one of ordinary skill in the art considering the prior art of record, the phrase ‘processor’ alone does not denote particular structure either expressly or inherently for performing the functions in Phrase (1), because an off the shelf processor need to be programmed based on an algorithm. [Emphasis added] As such, Phrase (1) meet invocation prong (A) 
	Phrase (1) meet invocation prong (B) because there is a functional language recitation to ‘receive a request…,’ ‘display a graphical user interface…’, ‘determine…’ etc..	
Phrase (1) meets invocation Prong (C) because there is no structure recited in the limitation that performs the function.
	Thus the limitations in Phrase (1) invokes 112 (6th paragraph). 

Corresponding Structures:  
 	A review of the specification shows that the corresponding structure or material as described for performing the recited functions of phrases (1) are based on Figs. 1, 3 and 10, and their associated discussions. With respect to Phrase (1), according to the specification, server 20 which may take the form of an application running in a data center includes one or more processors 700, a network interface unit 710 and a memory 720. (see Fig. 10 and discussion at 10:38-47) The specification explains that,  “[t]he processor 700 may be a microprocessor or microcontroller, or several instances of such devices. The specification generally explains that the memory 720 stores instructions for meeting room control software 730, which in turn includes instructions for virtual waiting room control software 740 and virtual waiting room configuration information 750 indicating default configurations as well as configurations set by a meeting room owner. When processor(s) 700 execute the meeting room control software 730, the processor(s) 700 perform the operations described above in connection with FIGS. 1-9D.” (Id., at 10:57-65) Thus, The according to the specification, the processor 700 generally execute the meeting room control software 730 according to the flow charts in FIGS 1-9D, in specific FIGS 3, 5 and 6, and algorithm described in the specification in accordance with the elements of the flow charts, perform the functions described in claims 16, 17-20 and 26-30.
	For example, the processor 700 execute the meeting room control software 730 that at step 310, a request is received from an attendee to join a meeting in the virtual meeting room. (Id., at 7:4-23) At 320, the meeting server determines, based on configurations set by the virtual meeting room owner, whether to connect the attendee to a virtual waiting room. At 330, the server connects the attendee to the virtual waiting room in accordance with the configurations set by the virtual meeting room owner. If the attendee request to connect to the virtual meeting room/waiting room is denied, a notification would be presented to the attendee (e.g., “Your Request to Enter the Meeting Room is Denied.”) (Id.) 
	As to the second prompt limitation in the claim, according to the specification, the virtual room owner shown an indication that the[an] attendee is in the virtual waiting room. See for example the processor 700 execute the meeting room control software 730 that at step 300 the server at any time determines may indicates to the virtual meeting room owner that an attendee is in the virtual waiting room either at a time when a meeting is in progress in the virtual meeting room or when the virtual meeting room owner has not joined the meeting for other reasons. (Id., at 7, 4-13) It is also noted that according to the specification at 260 a notification is presented to the virtual meeting room owner that when a senior executive or the meeting room owner’s “boss” (with the indication of his hierarchy) has joined for the next meeting. (Id, at 6:51-62, and Fig. 4B) Although this portion is this step is explained at step 260 in Fig. 4B, the Examiner notes that this the step is available and can be implemented at any time after a request is made at step 310, describe above.   
	As to the limitation in claim 17 the claim add more functionality to the method in claim 16. According to the specification the processor 700 execute the meeting room control software 730 that determine the virtual meeting owner is in a meeting in progress. (Fig. 5 and 7:4-13)
	 As to the limitation in claim 18 the claim add more functionality to the method in claim 16. According to the specification the processor 700 execute the meeting room control software 730 to automatically open the virtual waiting room a predetermined of time prior to the start of the meeting, and connect the attendee to the virtual meeting room automatically. (Fig. 3 and at 5:26-34, and at 35-45)
As to the limitation in claim 19 the claim add more functionality to the method in claim 16. According to the specification the processor 700 execute the meeting room control software 730 that receives command (a button click 650) from the virtual meeting room owner to open an audio and video connection to the attendee in the virtual meeting room and allow an audio and video virtual connection with the attendee. (Fig. 9B and 9:41-48)
 As to the limitation in claim 20 the claim add more functionality to the method in claim 16. According to the specification the processor 700 execute the meeting room control software 730 to receives command (a button click 650) from the virtual meeting room owner to add the attendee who is in the virtual waiting room. (Fig. 9C and 9D and 9:49-55)

	It is determined that claim 46 recite:
Phrase (2): “a network interface configured to enable communications, in a video conference, between a meeting host participant via user devices; 
(phrase (3) a memory configured to store instructions and data to support the video conference; and 
(phrase(4) one or more processors coupled to the network interface and the memory, and configured to: receive a request…; if the virtual room is enabled … ; .”
Claims 47-50 adds more functionality to the functions performed by the one or more processors in claim 46.  

Claims 51-55 adds more functionality to the functions performed by the one or more processors in claim 46 as follows: 
Claim 51 recite:
“wherein the one or more processor are further configured to receive from the  …meeting participant.”

Claim 52 recite:
“wherein the one or more processor are configured to generate data for displaying  …virtual waiting room.”

Claim 53 recite:
“wherein the one or more processor are configured to generate data for displaying to … a list of all prospective participants in the virtual waiting room.” 

Claim 54 recite:
“wherein the one or more processor are configured to enable audio, video and … virtual waiting room.”
Claim 55 recite:
“wherein the one or more processor are configured to generate data for displaying to the meeting host a list of …virtual waiting room.”

	With respect to phrase (2), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is noted that ‘network interface configured to’ is a generic placeholder or nonce term equivalent to ‘means’. However, to one of ordinary skill in the art considering the prior art of record, the phrase ‘network interface’ expressly denote a particular structure for performing the functions of establishing or enabling video communication between users. As such, Phrase (1) does not meet invocation prong (A).
	With respect to phrase (3), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is noted that ‘a memory configured to’ is a generic placeholder or nonce term equivalent to ‘means’. However, to one of ordinary skill in the art considering the prior art of record, the phrase ‘a memory’ expressly denote a particular structure for performing the functions of storing instruction. The claim also recites ‘a memory configured to store instruction. As such, Phrase (3) does not meet invocation prong (A).
	With respect to the Phrase (4), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is noted that ‘processor configured to’ is a generic placeholder or nonce term equivalent to ‘means’. As set forth above, while the ‘processor’ convey a particular structure for the simple specified functions in the MPEP, e.g., ‘receiving’ data, ‘storing’ data, and ‘processing’ data, however, to one of ordinary skill in the art considering the prior art of record, the phrase ‘processor’ alone does not denote particular structure either expressly or inherently for performing the functions in Phrase (4), because an off the shelf processor need to be programmed based on an algorithm. (See the above analysis)  As such, Phrase (4) meet invocation prong (A). 
	Phrase (4) meet invocation prong (B) because there is a functional language recitation to ‘receive a request…,’ ‘display a graphical user interface…’, ‘determine…’ etc..	
Phrase (4) meets invocation Prong (C) because there is no structure recited in the limitation that performs the function.
	Thus the limitations in Phrase (4) invokes 112 (6th paragraph). 

Corresponding Structures:
	The specification generally states that, server 20 which may take the form of an application running in a data center includes one or more processors 70, a network interface unit 710 and a memory 720. (see Fig. 10 and discussion at 10:38-47) The specification explains that,  “[t]he processor 700 may be a microprocessor or microcontroller, or several instances of such devices. 
	As set forth above, for a computer-implemented means-plus function claim limitation invoking 35 USC 112(f) the Federal Circuit has stated in part, “[I]t is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.” While the specification discloses a processor 700 that execute the meeting room control software 730 according to the flow charts in FIGS 3, 5 and 6, and algorithm described in the specification in accordance with the elements of the flow charts, to perform the functions described in claims 16, 17-20 and 26-30 (see the above analysis with respect to those claims), the specification however does not describe a meeting room control software 730 according to some flow chart and associated algorithm, step/procedure or the sequence of steps with all the determination steps3 [Emphasis added] recited in claim 46 to support the structure for performing the functions in claim 46 and its dependent claims. For the above reasons, the Examiner determines that the specification does not have sufficient written description support under 35 USC 112 (b) for claim 46 and its dependent claims 47-55 as will be discussed in more detail infra. 

	Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	New claims 35-45 and 46-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 is rejected for the reason that the claim recites, “providing … so that prospective participant may be placed in a virtual waiting room instead of …” the phrase ‘may be’ is possibility and it is unclear whether the prospective participant is placed into the virtual waiting room. Claim 46 is rejected for the same rational. 
Additionally, claims 35 and 46 recites “if the virtual waiting room is enabled, attempt[ing] to determine a predetermined relationship…” it is unclear whether a predetermined relationship is performed. Dependent claims 36-45 are rejected because they depends on a rejected base claim.

With respect to claims 46-55, as set forth above with respect to the examiner’s claim interpretation of various limitations under 35 U.S.C. 112 6th paragraph, the examiner determined that the claims recite various phrases such as “one or more processors are configured to” for performing various claimed functions. 
	As to the structure corresponding to these elements, the specification of the ‘257 patent, although discussing the function related to some of the claim elements, does not appear to disclose the corresponding structure and/or algorithm or step/procedure corresponding to these claimed means. (See the analysis of claims 46, 51-55 above)  A review of the specification provides further details as to the claimed functions; however, the examiner cannot ascertain any physical structure, flow chart step/procedure and/or algorithm, which corresponds to the claimed functions in claims 46-55. 
For all the reasons set forth above, the examiner determines that the specification does not clearly discloses the structure and/or algorithm in the form of flow chart or step/procedure to perform the corresponding functions in claims 46-55. Therefore, the examiner finds that each of claims 46, and dependent claims 47-55 are indefinite.4
	For purposes of prior art rejections, the examiner has interpreted each of the claimed limitations in claims 46-55 invoking 35 U.S.C. § 112 (f) in accordance with the broadest reasonable interpretation. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	New claims 35-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With respect to method claims 35-45, the specification however, does not have written description support for the sequence of steps (with all the “if” statements) recited in the claims. The specification explains that server 20 which may take the form of an application running in a data center includes one or more processors 700, a network interface unit 710 and a memory 720. (see Fig. 10 and discussion at 10:38-47) The specification explains that,  “[t]he processor 700 may be a microprocessor or microcontroller, or several instances of such devices. The specification generally explains that the memory 720 stores instructions for meeting room control software 730, which in turn includes instructions for virtual waiting room control software 740 and virtual waiting room configuration information 750 indicating default configurations as well as configurations set by a meeting room owner. When processor(s) 700 execute the meeting room control software 730, the processor(s) 700 perform the operations described above in connection with FIGS. 1-9D.” (Id., at 10:57-65) 
New claim 35 is added as amendment as follows:
35. (New) (preamble) A method for conducting a video conference comprising: 
(a) providing resources to support a video conference whereby a meeting host can communicate with meeting participants via video and audio; 
(b) establishing a virtual meeting room associated with the meeting host; 
(c) providing a virtual waiting room configuration option whereby prospective participants may be placed in a virtual waiting room instead of the virtual meeting room; 
(d) receiving a request from a prospective participant to join a video conference in the virtual meeting room; 
(e) if the virtual waiting room is enabled, attempting to determine a predetermined relationship between the meeting host and the prospective participant by matching information about the prospective participant against stored information about one or more prospective participants, wherein the stored information includes an identifier of one or more prospective participants, an indication of an organization associated with one or more prospective participants, or both; 
(f) if the prospective participant has a predetermined relationship with the meeting host, admitting the prospective participant to the virtual meeting room as a meeting participant; 
(g) if the prospective participant does not have a predetermined relationship with the meeting host, admitting the prospective participant to the virtual waiting room; 
(h) if the prospective participant is admitted to the virtual waiting room, displaying a prompt to the meeting host indicating that the prospective participant is in the virtual waiting room, the prompt further providing an identifier associated with the prospective participant to enable the meeting host to determine whether to admit the prospective participant to the virtual meeting room as a meeting participant; and 
(i) if the meeting host chooses not to admit the prospective participant to the virtual meeting room as a meeting participant, allowing the meeting host to interact with the prospective participant in the virtual waiting room instead.
 
The Examiner notes that, except for a situation where the virtual waiting room is not enabled5 (where steps (f)-(i) does not need to performed) there is no support for flow or the sequence of the steps recited in the claim. 
For example, in step (e) attempting to determine a predetermined relationship is conditioned on “if the virtual waiting room is enabled.” There is no such condition on the determination of the relationship between the host and the participant in the specification. The specification with respect to the determination of the predetermined relationship states: “if a person who is in the senior leadership of an organization or the “boss” …, the meeting server would recognize the importance of such persons and automatically place them in the virtual meeting room, and … in the virtual waiting room.” This is not based on the condition that “if the virtual meeting room is enabled…,” 
	As another example, in step (g) is conditioned on a situation where the participant does not have relationship with the host or room owner. The specification as mentioned above states that the server recognize the importance of the attendee and if it is a senior leadership of an organization, then automatically admit the attendee. There is no such condition in the specification that of the attendee is not in the senior leadership (or a boss), then admit the attendee to a waiting room. 
	As a third example, there is no sufficient written description support for steps (h) and (g) as claimed that if participant is admitted, then …, and (g) if participant is not admitted then allow host to interact with the participant. The conditions in claim 35 seems like a wish list without written description support in the specification.    
	Claims 36-45 are rejected not only because they depend on a rejected base claims, but also for the reason they add sub-steps that do not have sufficient written description support in the specification. 
	 
Additionally, as to the predetermined relationship of the owner with prospective participant, the specification describing a name of the person and his/her title or relationship to the meeting room. (Id., at 6:52-62) There is no teaching that in determining the predetermined relationship between the owner and prospective participant, an identifier of one or more prospective participants, an indication of an organization associated with one or more prospective participants, or both are compared to a data stored information that include both of this information. 
	Claim 36 recites, “wherein the virtual meeting room has been previously assigned to the meeting host for recurring use by the meeting host.” There is no sufficient written description support for this limitation.
	Claim 45 recites, “wherein the relationship between the prospective participant and the meeting host comprises a previously registered participant identity.” There is no sufficient written description support for this limitation.
		
With respect to claim 56 that has different scope that that of claim 35, the claim recites, “establishing a first virtual room, the first virtual room associated with a meeting host, the first virtual room having been previously assigned to a meeting host for recurring use by the meeting host.” There is no sufficient written description support for the underlined limitation in the claim. 
Additionally the claim recite, “displaying a prompt to the meeting host indicating that the prospective participant is in the second virtual room, the prompt further indicating an identifier associated with the prospective participant to enable the meeting host to determine whether to admit the prospective participant to the online meeting in the first virtual room.”  Before that the claim recites, “connecting the prospective participant to the second virtual room in accordance with … and the meeting host.”  There is no written description support for a situation when the prospective participant is connected to the second virtual room and then, displaying a prompt enabling virtual room host to determine whether to admit the prospective participant in the first virtual room. 
Moreover, the Examiner notes that there is no sufficient written description support in the specification for the  sequence of event in claim 56. Applicant is requested in his next response to point to specification that show the sequence of steps as they appear in claim 56.  
Claims 57-64 are rejected not only because they depend on a rejected base claims, but also for the reason they add sub-steps that do not have sufficient written description support in the specification.  
In the event that Applicant believes that the above rejection with respect to claims 35-45 and 56-64 are in error, Applicant is requested to point to the specification for every one of the steps in the same order appearing in those claims. 
	      
With respect to claims 46-55, that uses ‘means-plus-function type language’, the MPEP explains that, “[t]he PTO may not disregard the structure disclosed in the specification corresponding to such language when rendering a patentability determination.” (MPEP 2181)  
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general-purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. [Emphasis added] See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP 2181 (B.))  
To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. (MPEP 2181 (B). [Emphasis added]
As described above in the claim interpretation analysis, the specification of the ‘257 patent does not provide adequate flow chart, step/procedure and/or algorithm with the sequence of steps in the new claims 46-55 ([Emphasis added]) to support the structure to perform the various claimed functions as recited in claims 46-55 (See the Claim Interpretation analysis, and 35 USC § 112 second paragraph analysis, supra). The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the specification does not describe with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventors had possession of the claimed invention.  



Claim Rejections -35 USC 251 (New Matter)
12.	Claims 35-64 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material, which are not supported by the patent, are discussed above (See the 35 USC § 112 1st paragraph analysis, supra). 

Impermissible Recapture
13.	Claim 35-64 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue, which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During prosecution of the Application 14/618,015 (the ‘015 application that matured into ‘257 patent) in the amendment of 04/26/2017 Applicant cancelled claims 8-9, 23-24, and 31-32,  amended claims 1, 16, 17, 19,25, 27, and 33. Claim 1 was amended as follows.
“1. 	(Currently Amended) A method comprising:
at a server that manages meetings in a virtual meeting room on behalf of a virtual meeting
room owner:
receiving a request from an attendee to join a meeting in the virtual meeting room;
determining an identity of the attendee, wherein the identity of the attendee
includes a hierarchical relationship level of the attendee within an organization:
determining, based on configurations set by the virtual meeting room owner,
whether to connect the attendee to a virtual waiting room; and
automatically connecting the attendee to the virtual waiting room in accordance
with the configurations set by the virtual meeting room owner and in accordance with the
identity of the attendee, and generating an audio or visual alert to the virtual meeting
room owner indicating that the attendee is in the virtual waiting room waiting for the start
of the meeting.”(Id., at p. 2)
 Apparatus claims 19, and computer readable medium claim 27 were amended in a similar way. 
In his remarks with respect to the patentability of the claims, Applicant argued that the prior art cited (the Archambault) fails to teach or suggest the amended features in the independent claims 1, 19, and 27. Applicant further argued that dependent claims are allowable over the prior art of record for at least their dependency on amended independent claims, and for the additional features that the dependent claims recite. (Remarks of 04/26/2017 at pp. 9-10) 
  
In the amendment of 04/02/2018, Applicant cancelled claims 5, 21, and 29, added new claims 35-43, and amended independent claims 1, 19, and 27. Claim 1 was amended as follows.
Applicant amended claim 1 as follows:
“1.	(Currently Amended) A method comprising:
at a server that manages meetings in a virtual meeting room on behalf of a virtual meeting
room owner:
receiving a request from an attendee to join a meeting in the virtual meeting room;
displaying a graphical user interface control with a first prompt to the virtual
meeting room owner to open a virtual waiting room:
determining an identity of the attendee, wherein the identity of the attendee
includes a hierarchical relationship level of the attendee within an organization;
determining, based on configurations set by the virtual meeting room owner,
whether to connect the attendee to [[a]]the virtual waiting room; [[and]]
automatically connecting the attendee to the virtual waiting room in accordance
with the configurations set by the virtual meeting room owner and in accordance with the
identity of the attendee; [[,]] and
displaying a second prompt 
meeting room owner indicating that the attendee is in the virtual waiting room waiting for
the start of the meeting, the second prompt further indicating the name and hierarchal
relationship level of the attendee within the organization to enable the virtual meeting
room owner to determine a length of time to keep the attendee waiting in the virtual
waiting room.” (Id., at p. 2)
Apparatus claims 19, and computer readable medium claim 27 were amended in a similar way.  
In his remarks with respect to the patentability of the claims, Applicant argued that the prior art cited (the Archambault in combination with Wong) fails to teach or suggest the amended features in the independent claims 1, 19, and 27. Applicant further argued that dependent claims and new claims are allowable over the prior art of record for at least their dependency on amended independent claims, and for the additional features that the dependent claims recite. (Remarks of 04/02/2018 at pp. 16-17)
On 05/21/2018 a notice of allowability (“NOA”) was issued in which the Examiner essentially relied upon the Applicant’s argument as his reasons for allowance. (Id., NOA at p. 3) Claims were renumbered as 1-346 and the patent was issued on Oct. 2, 2018. 
The MPEP in 1412.02 states:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three-step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) First, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test. 
The following claim chart, shows the mapping of original claim 1 against the new claim 35 in the present reissue application.

Original Claim 1 in ‘257 Patent
New Claim 35 in Reissue App.
Surrendered Subject Matter
(Preamble)  
A method comprising:
(Preamble)  
A method for conducting a video conference comprising:

(a.) at a server that manages meetings in a virtual meeting room on behalf of a virtual meeting room owner:;
(a.) providing resources to support a video conference whereby a meeting host can communicate with meeting participants via video and audio;
The server is the provided resource   

(b.) establishing a virtual meeting room associated with the meeting host
This step is added in claim 35, note that in step (b.) in claim 1, virtual meeting room is already established.    

(c.); providing a virtual waiting room configuration option whereby prospective participants may be placed in a virtual waiting room instead of the virtual meeting room

See step (e.) in claim 1.
(b.) receiving a request from an attendee to join a meeting in the virtual meeting room; 

(d.) receiving a request from a prospective participant to join a video conference in the virtual meeting room

Virtual meeting room can support video conference. Claim 35 is narrower  
(c.) displaying a graphical user interface control with a first prompt to the virtual meeting room owner to open a virtual waiting room;


Surrendered Limitation – Claim 35, removed this limitation in its entirety.
(d.) determining an identity of the attendee, wherein the identity of the attendee includes a hierarchical relationship level of the attendee within an organization;
(e.) if the virtual waiting room is enabled, attempting to determine a predetermined relationship between the meeting host and the prospective participant by matching information about the prospective participant against stored information about one or more prospective participants, wherein the stored information includes an identifier of one or more prospective participants, an indication of an organization associated with one or more prospective participants, or both
Claim 35 is broader since uses alternative language, one or more of the identifications of participant (attendee), an indication of organization of the participant or both    
(e.) determining, based on configurations set by the virtual meeting room owner, whether to connect the attendee to the virtual waiting room;


See step (c.) in claim 35.
(f.) automatically connecting the attendee to the virtual waiting room in accordance with the configurations set by the virtual meeting room owner and in accordance with the identity of the attendee; and
(f.) if the prospective participant has a predetermined relationship with the meeting host, admitting the prospective participant to the virtual meeting room as a meeting participant; 

if the prospective participant does not have a predetermined relationship with the meeting host, admitting the prospective participant to the virtual waiting room

This step is the combination of step (e.) and step (f.) in claim 1
(g.) displaying a second prompt to the virtual meeting room owner indicating that the attendee is in the virtual waiting room waiting for the start of the meeting, the second prompt further indicating the name and hierarchal relationship level of the attendee within the organization to enable the virtual meeting room owner to determine a length of time to keep the attendee waiting in the virtual waiting room. 
(g.) if the prospective participant is admitted to the virtual waiting room, displaying a prompt to the meeting host indicating that the prospective participant is in the virtual waiting room, the prompt further providing an identifier associated with the prospective participant to enable the meeting host to determine whether to admit the prospective participant to the virtual meeting room as a meeting participant; and if the meeting host chooses not to admit the prospective participant to the virtual meeting room as a meeting participant, allowing the meeting host to interact with the prospective participant in the virtual waiting room instead.
Surrendered limitation – Claim 45 eliminates the surrendered limitation regarding the second prompt and determination of the length of time.  


As seen from the above claim chart, claim 35 is broadened because first, element (c.) in original claim 1 is entirely eliminated. Second, in element (g.), the displaying step is broadened with respect to the second prompt indicating the name and hierarchal relationship level of the attendee within the organization to enable the virtual meeting room owner to determine a length of time to keep the attendee waiting in the virtual waiting room. 
It is clear from the above analysis that new claim 35 is broadened because, element (c.) is entirely eliminated and elements (g.), although has been made less restrictive are broadened, and therefore, step (1) is satisfied. 

With respect to the second step of recapture determination and the question that whether applicant surrendered any subject matter MPEP states:
“[i]t is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” (Id., at 1412.02, II.B.1.)  
As set forth above, during original prosecution of the ‘015 application (that matured into the ‘257 patent) Applicant specifically argued about the subject matters that are now broadened7 with respect to the elements (c.) in (g.) in claim 1 discussed above, in this reissue application. According to the MPEP, the argued limitations (identified as “Surrendered Limitation” in the claim chart above) are surrendered subject matter and, thus, step (2) is satisfied.

With respect to the third step of the recapture determination and the question that whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule, the MPEP states:
“In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.” (Id., at 1412.02, II.C.)

The MPEP further states in part:
1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 may be proper.

(2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:

It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.

The MPEP continues:
On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. (Id., at 1412.02, II.C.(1.) and 2.))
 [emphasis added] 

In the present situation, with respect to element (c.) in claim 1, the surrendered generating limitation is entirely eliminated. With respect to element (g.) in applying “In re Mostafazadeh” analysis, the examiner determines that, claim 35 is modified but retained a portion relating to displaying a prompt to the meeting host indicating that the prospective participant is in the virtual waiting room, the prompt further providing an identifier associated with the prospective participant to enable the meeting host to determine whether to admit the prospective participant to the virtual meeting room as a meeting participant. 
The examiner determines that, the retained portion of the modified limitations are well known in the art. For example, with respect to the retained portion of claim element (g.), the limitation is well known in the art as evidenced by Won8 at Fig. 2, step 208, and description at ¶ [0040], teaches that the host component notifies the meeting presenters of the new lobby visitor, and at Fig. 5, and description at ¶ [0038], teaches that the participants are arranged based on company’s hierarchical structure. 
Therefore, the claims are not narrowed to avoid recapture and the retained portion of the claim is well known in the art and as such, the step (3) is satisfied.  
Claim 46 is an apparatus claim similar to original apparatus claim 16 in the ‘257 patent. The claim is broadened in a similar way and therefore satisfies the threes step process with the same rational. Claim 56 is a method claim and is broadened in a similar way. 
Applicant is reminded that “Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects.” (MPEP 1412.01 (II.)) In the event that Applicant argues that the subject matter of claim 56 is directed to the overlooked aspect of the invention, Applicant must show that the invention in claim 56 is supported by a separate embodiment as required by the MPEP.
  
Accordingly, the examiner determines that independent claims 35, 46 and 56 are recapturing subject matter that was previously surrendered and for that matter, claims are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. Because the argued limitations are surrendered subject matter and it is improper recapture if applicant write similar claim in scope eliminating the surrendered subject matter. Willingham, 282 F.2d 353, 127 USPQ 211 (CCPA 1960). The question as to whether a reissue patent violates the rule against recapture of subject matter surrendered during original prosecution is a question of law. In re Mostafazadeh, 643 F.3d at 1358, 98 USPQ2d at 1642. See MPEP 1412.02 (I.). 
	Dependent claims 36-45, and 47-64 are rejected because they are dependent on a rejected base claim.  

Double Patenting Rejection
14.	Claims 56-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79-84 of copending Application No. 17/032,439.
Where claims in two or more applications filed by the same applicant or assignee are patentably indistinct, a complete examination should be made of the claims of each application and all appropriate rejections should be entered in each application, including rejections based upon prior art. The claims of each application may also be rejected on the grounds of "provisional" double patenting based on the claims of the other application whether or not any claims avoid the prior art. Where appropriate, the same prior art may be relied upon in each of the applications. See also MPEP § 804.01 and § 822.
	The following table maps elements of claim 56 of the ‘424 application with similar elements of claim 79 of the ‘439 application. 

Claim 56 of ‘424 appl. 

Claim 79 of ‘439 appl. 

(Preamble) A method for providing virtual rooms for audio and video-enabled online meetings comprising:

(Preamble) A method for conducting online video meetings comprising:
The same 
(a) establishing a first virtual room, the first virtual room associated with a meeting host, the first virtual room having been previously assigned to a meeting host for recurring use by the meeting host;


(a) establishing a first virtual room, the first virtual room associated with a meeting host and hosting a first virtual meeting including the meeting host and a first meeting participant;

Claim 80 of the ‘439 appl. covers the previously assigned to the meeting host for recurring part of claim 56 of ‘424 appl. 
(b) establishing a second virtual room, the second virtual room associated with the meeting host;

(b) establishing a second virtual room, the second virtual room associated with the meeting host;

Identical 
(c) receiving, during an online meeting in the first virtual room, a request from a prospective participant to join an online meeting with the meeting host; 

(c) receiving, during the first virtual meeting in the first virtual room, a request from a second meeting participant to join a meeting with the meeting host;

Prospective participant in claim 56 is broader that may cover a second meeting participant
(d) determining a relationship between the prospective participant and the meeting host based on an indication of the relationship between the prospective participant and the meeting host; 

(d) determining a relationship between the second meeting participant and the meeting host based on information associated with the second meeting participant;

Prospective participant in claim 56 is broader that may cover a second meeting participant
(e) determining, based on configurations set by the meeting host, whether to connect the prospective participant to the first virtual room or the second virtual room; 

(e) determining, based _on configurations set by the meeting host, whether to connect the second meeting participant to the first virtual room or the second virtual room;

Identical
(f) connecting the prospective participant to the second virtual room in accordance with the determination based on the configurations set by the meeting host and the relationship between the prospective participant and the meeting host; 

(f) connecting the second meeting participant to a second virtual meeting in the second virtual room in accordance with the determination based on the configurations set by the meeting host and the relationship between the meeting host and the second meeting participant;

Because the prospective participant may cover a second meeting participant, the two limitations are identical
(g) and displaying a prompt to the meeting host indicating that the prospective participant is in the second virtual room, the prompt further indicating an identifier associated with the prospective participant to enable the meeting host to determine whether to admit the prospective participant to the online meeting in the first virtual room.

(g) displaying a prompt to the meeting host indicating that the second meeting participant is in the second virtual room, the prompt further indicating an identifier associated with the second meeting participant; 

The two limitations are the same, except for enabling the meeting host to determine whether to admit the prospective participant to online meeting in the first virtual room.
(h)
(h) in response to a first instruction from the meeting host, moving the meeting host from the first virtual meeting in the first virtual room to a second virtual meeting in the second virtual room including the meeting host and the second meeting participant; and


(i) 
(i) in response to a second instruction from the meeting host, moving the meeting host from the second virtual meeting in the second virtual room to the first virtual meeting in the first virtual room.

Claim 60 in ‘424 appl. covers (i) in ‘439 appl.  
The method of claim 56, further comprising receiving from the meeting host a command to move the prospective participant from the second virtual room to the first virtual room as a meeting participant.

	
 
	As seen from the above mapping chart, elements (a)-(f) from both claims are the same if not identical. As to limitation (g) in claim 56, the limitation provide the ability to the meeting host to move the meeting host and a prospective participant from one meeting room (e.g., the second meeting room) to another (e.g., the first meeting room), and that covers the limitation (h) in claim 79 of the ‘439 application.    
	As to claims 57-59 in the ‘424 application is identical to claims 81-83 in the ‘439 application respectively. Element of claim 60 of the ‘424 application is covered by element (i) in the ‘439 application. Claim 60 in the ‘424 application is identical to claim 83 in the ‘439 application.   
   	A rejection based on a nonstatutory type of double patenting can be avoided by filing a terminal disclaimer in the application or proceeding in which the rejection is made. In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Knohl, 386 F.2d 476, 155 USPQ 586 (CCPA 1967); and In re Griswold, 365 F.2d 834, 150 USPQ 804 (CCPA 1966). The use of a terminal disclaimer in overcoming a nonstatutory double patenting rejection is in the public interest because it encourages the disclosure of additional developments, the earlier filing of applications, and the earlier expiration of patents whereby the inventions covered become freely available to the public. In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968); In re Eckel, 393 F.2d 848, 157 USPQ 415 (CCPA 1968); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Note that a terminal disclaimer filed after the expiration of the reference patent is not effective to obviate a nonstatutory double patenting rejection. See Boehringer Ingelheim Int’l v. Barr Laboratories, 592 F.3d 1340, 93 USPQ2d 1417 (Fed. Cir. 2010). See also MPEP § 1490, subsection VI.A. A disclaimer filed in a reference patent that has an earlier expiration date and that disclaims the patentably indistinct claim(s) would have no impact on whether a nonstatutory double patenting rejection is proper in a patent that has, or an application for a patent that would have, a later expiration date. Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 967 n.5, 58 USPQ2d 1869, 1878 n.5 (Fed. Cir. 2001)("A patent owner cannot avoid double patenting by disclaiming the earlier patent.").

Claim Rejections - 35 USC § 102 and 35 USC § 103
15.	The following The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


16.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 35-55 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wong et al., US-2012001249 A1, hereafter “Wong” in view of Archambault et al., US-2006/0182249 A1, hereafter “Arc”.
	With respect to claims 35-45 and  the claim recites,
(e) if the virtual waiting room is enabled, 
attempting to determine a predetermined relationship between the meeting host and ….with one or more prospective participants, or both; 
	Examiner notes that, the determining and the steps following the determination steps need not to be performed if condition for the virtual meeting room is not met9. Based on the above, Arc teaches the following claim limitations; 
	A method for conducting a video conference comprising: 
See Wong teaches of conferencing service and that the conferencing module 114 in other embodiments verifies participants' identity by video or audio data (such as participants' image or voice) transmitted from participants' said client device 120 to the server 110. (Abs., and at [0029] and [0031]).
(a) providing resources to support a video conference whereby a meeting host can communicate with meeting participants via video and audio; 
	Wong teaches that the internal seminar is conducted to audio/video means. (Id., at [0039], and at [0053] for providing the resources related to audio/video capabilities.) 
 
(b) establishing a virtual meeting room associated with the meeting host; 
See Wong teaches that a conferencing module 114 enables a plurality of participants to get connected and log into a server 110 so as to attend a web conference.. (Id., at [0029] and at [0030])

(c) providing a virtual waiting room configuration option whereby prospective participants may be placed in a virtual waiting room instead of the virtual meeting room; 

Wong fails to teach a virtual waiting room so that participants may be placed in a virtual waiting room instead of the virtual meeting room. However, Arc in the same filed of endeavor discloses a virtual waiting room for prospective participant to gain access to a meeting. (Id., Arc at [0014], and [0018], [0021], and [0022]) 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to incorporate the waiting room suggested by Arc into the conferencing service of Wong for the reason that prospective participants be placed into a waiting room instead of joining the meeting so that the host be able to identify the participant before grant him access to the meeting. A person of ordinary skill in the art would have had ample motivation at the time to do this modification for the reason to give the host choice of granting or not granting access to a prospective attendee in the event that the attendee is not known or not welcome to the meeting.   
(d) receiving a request from a prospective participant to join a video conference in the virtual meeting room; 
See Arc teaches that at a server that manage meetings in a virtual meeting room on behalf of a virtual meeting room owner, teaches receiving a request from an attendee to join a meeting in the virtual meeting room (Arc at Fig. 2, element 218, and described at [0039]. 
As set forth above, the determination steps need not to be performed if condition for the virtual meeting room is not met	
With respect to claims 46-55, the Examiner notes that, based on the analysis of the 35 U.S.C. § 112, sixth paragraph, claims 46-55 are rejected under 35 USC 112 second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as his invention and, under 35 U.S.C. § 112 first paragraph for failing to comply with written description requirement. 
In the absence of a written description support for the structure and or algorithm to perform the functions recited in claims 46-55 (see the above analysis), for the purpose of examination and for the purpose of prior art rejections, the examiner considers any generic processor and/or any hardware and/or combination of hardware and software performing the claimed functions in the claims as the corresponding structure of the one or more processors of claims 46-55 invoking 112(f). [Emphasis added]
Therefore, the prior art Arc with the server 106 connected to the network 108, which include a memory (Id., at ¶ [0034]) and one or more computers 102 and 104 are considered to be the network interface, memory and the one or more processors respectively in the claims that perform the functions similar to the functions in claim 46 and dependent claims 47-55. 
		
Allowable Subject Matter
18.	Claims 1-34 would be allowable if applicant overcome the rejection of claims as being
based upon a defective reissue Oath or Declaration under 35 U.S.C. 251. 
	The invention relates to computer-implemented methods, computer-readable media, and
computer systems for operation of virtual personal meeting rooms, and in particular directed to a server or other computing device manages meetings in a virtual meeting room on behalf of a virtual meeting room owner. A request is received from an attendee to join a meeting in the virtual meeting room. A determination is made, based on configurations set by the virtual meeting room owner, whether to connect the attendee to a virtual waiting room. The attendee is connected to the virtual waiting room in accordance with the configurations set by the virtual meeting room owner. (Id., Title, Abs., and at 2:24-32)
A close prior art of record is Archambault et al., (US-2006/0182249, hereinafter “Arc”) describing a meeting organizer that wants to schedule a meeting with a conferencing service schedules a meeting and requests the use of a meeting lobby for the scheduled meeting. In scheduling the meeting, the meeting organizer establishes privileged information (meeting identifier and password) to enable a presenter to enter and conduct the meeting. (Id., at ¶ [0015]) 
Arc discloses placing an attendee into a waiting room based on configuration on the server set by the presenter (See Fig. 2, step 204 and at ¶ [0028]) Arc also discloses that the presenter is notified by a host component the presence of a visitor in the lobby (waiting room) (Fog. 2, step 208 and at ¶ [0040]) 
While Arc fails to teach determining an identity of the visitor, where in the identity of the visitor includes a hierarchical relationship level of the visitor with an organization, and connecting the visitor to the virtual waiting room and in accordance with the identity of the attendee, a second close prior art of record Wong (US-2012/0011249, hereinafter “Wong”) in the same filed of endeavor teaches the determining an identity of the attendee, wherein the identity of the attendee include a hierarchical relationship level of the attendee within an organization. (Id., Fig. 5 and at ¶ [0038]) However, the combination of Arc and Wong fails to teach the limitation, that the meeting room owner is prompted with the ability to open a virtual waiting room for participants attempting to connect to the virtual meeting room and that, Archambault and Wong fail to disclose that the meeting room owner receives a second prompt with the name and hierarchal relationship level of the attendees in the virtual waiting room.  
As such, prior art of record fails to teach or suggest the feature of “displaying a graphical user interface control with a first prompt to the virtual meeting room owner to open a virtual waiting room;” and “displaying a second prompt to the virtual meeting room owner indicating that the attendee is in the virtual waiting room waiting for the start of the meeting, the second prompt further indicating the name and hierarchal relationship level of the attendee within the organization to enable the virtual meeting room owner to determine a length of time to keep the attendee waiting in the virtual waiting room,” as recited in claim 1. 
Claim 16 is an apparatus claim and recite a network interface unit for providing network communication with user devices of attendee of a virtual meeting and a processor coupled to the network interface unit. The prior art of record fails to teach a network interface unit and processor capable of performing the functions similar to the underlined functions recited above in the method claim 1. 
Claim 21 is directed to a computer readable storage media storing instructions that when executed by a processor perform the functions similar to the functions recited in claim 1. The prior art of record fails to teach a computer readable storage media storing instructions that when executed by a processor perform the functions similar to the underlined functions recited in method claim 1.
Dependent claims 2-15, 17-20 and 22-34 would be allowable for the reason that they depend on allowable base claims 1, 16 and 21 respectively.  
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”



Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770.  The Examiner can normally be reached on M-T - 7:30 AM to 4:30 PM and, F - 8:00 AM to Noon, *Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        CRU, Art Unit 3992  

Conferees:

/Ovidio Escalante/
Primary Examiner, Art Unit 3992

/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the oath/declaration filed in the divisional application 17/032,439 is correcting same error in claim 1 as in the present reissue application. Applicant is reminded that when a divisional reissue application is filed correcting the same error as the parent reissue application, the reissue oath/declaration is considered to be improper by the Office under 35 USC 251, unless the error is being corrected in a different way. (MPEP 1414 (II.)(D.))
        2 Something as simple as adding the following would be sufficient to the Examiner. “Applicant believes that the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent. Patentee seeks to correct the error by removing the limitation “XXX,” in claims X, and Y.  Without correcting this error as described above, claims X and Y were unduly narrower."
        3 e.g., “if the virtual waiting room is enabled…”, “if the prospective participant has a predetermined …”, “if the prospective participant does not have a predetermined …”, “if the prospective participant is admitted …,” and “if the meeting room host chooses not to …”
        4 Examiner notes that in the event that Applicant maintain that the structure and/or algorithm for the means type language in claim 46 is the same as the structure and/or algorithm that perform the functions in claim 16, then claim 46 may be considered to be duplicate of claim 16.  
        5 Step (e) is a conditional statement that must be performed before steps (f)-(i) to be performed. If step (e) is false, steps (f)-(i) need not to be performed. 
        6 Independent claims 19 and 27 were renumbered as claims 16 and 21 respectively.  
        7 See, prosecution of the ‘015 application, the amendment of 04/26/2017 at p. 2 and 04/02/2018 at p. 2, and the argument made in the Remarks of 04/26/2017, at pp. 9-10, and Remarks of 04/02/2018 at pp. 16-17.   
        8 Won is used in the rejection of claims during original prosecution of the ‘257 patent. (See Final action dated 01/05/2018 at p. 6) 
        9 See, Ex parte RANDAL C. SCHULHAUSER v. HUYNH, Appeal 2013-007847.